Birns, J.
(concurring). Whether the "news” episode under review is a good example of "investigative reporting” or demonstrative of "restraint” or "high purpose” is irrelevant.
A good motive rarely will excuse an action forbidden by law, and then only under narrowly circumscribed emergency conditions (Penal Law, § 35.05). Here, appellants made some showing that the news or information to be broadcast through television was procured unlawfully by trespass (Penal Law, §§ 140.05, 140.10, 140.15) and that the respondents intruded upon the privacy of infants, wards of the court. However, such activity, we agree, does not warrant the imposition of an order restraining a news broadcast based upon said episode. Under existing case law no prior restraint on such broadcast would be warranted, certainly in the circumstances of this case (cf. New York Times Co. v United States, 403 US 713; see, also Rights in Conflict: Report of the Twentieth Century Fund Task Force on Justice, Publicity, and the First Amendment, New York, 1976).
Further, an intrusion into an area of protected privacy is insufficient to bar the dissemination of news (Organization for a Better Austin v Keefe, 402 US 415). A prior restraint on expression comes into court, with a "heavy presumption against its constitutional validity” (Carroll v Princess Anne, 393 US 175; Bantam Books v Sullivan, 372 US 58, 70), and those who seek a prior restraint carry a "heavy burden of showing justification for the imposition of such a restraint” (Organization for a Better Austin, supra, p 419). This burden has not been met in this case despite the provisions of sections 136, 372 and 391 of our Social Services Law.